Order Granting Motion for Early Production of Subpoenaed Documents:
Plaintiff. American Samoa Government ("ASG") caused service of a subpoena duces tecum on the Amerika Samoa Bank ("ASB") and, pursuant to T.C.R.Cr.P.. 17(c), moved to require early production of the documents to the court. The motion was heard on November 4, 1994, with counsel for both parties present. Through counsel, defendant Fanuaea Theresa Gurr Leiataua waived her right to be present. At the hearing, ASB questioned the applicability of the federal financial privacy laws, 12 U.S.C. §§ 3401 et seq., in particular 12 U.S.C. § 3407, setting forth several requirements, including notice to the account holder, when bank-possessed documents are subpoenaed.
12 U.S.C. §§ 3401 et.seq. apply only to agencies and officials of the United States Government. In this context, ASG is not a federal agency. The High Court of American Samoa is not a federal court. High Court justices and judges are not federal officials when performing their judicial functions. In short, 12 U.S.C. §§ 3401 et seq. are not applicable to and do not restrict the judicial processes of this court.
The court grants ASG's motion for early production of the subpoenaed documents. ASB shall deliver those documents in its possession to the clerk of this court no later than 4:00 p.m. on November 8, 1994.
It is so ordered. ASB is advised that if it fails without good cause to comply with this order, it is guilty of contempt of court and may be punished therefor.